Case 19-29735   Doc 1-1 Filed 10/18/19 Entered 10/18/19 15:00:57   Desc
                      Signature Pages Page 1 of 7
Case 19-29735   Doc 1-1 Filed 10/18/19 Entered 10/18/19 15:00:57   Desc
                      Signature Pages Page 2 of 7
Case 19-29735   Doc 1-1 Filed 10/18/19 Entered 10/18/19 15:00:57   Desc
                      Signature Pages Page 3 of 7
Case 19-29735   Doc 1-1 Filed 10/18/19 Entered 10/18/19 15:00:57   Desc
                      Signature Pages Page 4 of 7
Case 19-29735   Doc 1-1 Filed 10/18/19 Entered 10/18/19 15:00:57   Desc
                      Signature Pages Page 5 of 7
Case 19-29735   Doc 1-1 Filed 10/18/19 Entered 10/18/19 15:00:57   Desc
                      Signature Pages Page 6 of 7
Case 19-29735   Doc 1-1 Filed 10/18/19 Entered 10/18/19 15:00:57   Desc
                      Signature Pages Page 7 of 7
